

Exhibit 10.7


FORUM ENERGY TECHNOLOGIES, INC.
2010 STOCK INCENTIVE PLAN


NONSTATUTORY
STOCK OPTION AGREEMENT


This Nonstatutory Stock Option Agreement (this “Agreement”) is made as of
[___]th day of [_____], 2012 the “Date of Grant”), between Forum Energy
Technologies, Inc., a Delaware corporation (the “Company”), and [__________]
(“Employee”).
To carry out the purposes of the Forum Energy Technologies, Inc. 2010 Stock
Incentive Plan (the “Plan”), by affording Employee the opportunity to purchase
shares of the common stock of the Company, par value $.01 per share (“Common
Stock”), and in consideration of the mutual agreements and other matters set
forth herein and in the Plan, the Company and Employee hereby agree as follows:
1.
Grant of Option. The Company hereby irrevocably grants to Employee the right and
option (“Option”) to purchase all or any part of an aggregate of [Amount of
Options], shares Common Stock on the terms and conditions set forth herein and
in the Plan, which Plan is incorporated herein by reference as a part of this
Agreement. In the event of any conflict between the terms of this Agreement and
the Plan, the Plan shall control. Capitalized terms used but not defined in this
Agreement shall have the meaning attributed to such terms under the Plan, unless
the context requires otherwise. This Option shall not be treated as an incentive
stock option within the meaning of section 422(b) of the Code.

2.
Purchase Price. The purchase price of Common Stock purchased pursuant to the
exercise of this Option shall be $[Exercise Price] per share, which has been
determined to be not less than the Fair Market Value of a share of Common Stock
at the Date of Grant. For all purposes of this Agreement, Fair Market Value of
Common Stock shall be determined in accordance with the provisions of the Plan.

3.
Exercise of Option. Subject to the earlier expiration of this Option as herein
provided, this Option may be exercised, by written notice to the Company at its
principal executive office addressed to the attention of its Corporate Secretary
(or such other officer or employee of the Company as the Company may designate
from time to time), at any time and from time to time after the Date of Grant,
but this Option shall not be exercisable for more than a percentage of the
aggregate number of shares offered by this Option determined by the number of
full years from to the date of [ ] such exercise, in accordance with the
following schedule:






-1-



--------------------------------------------------------------------------------



Number of Full Years
Percentage of Shares 
That May Be Purchased
 
 
Less than 1 year
0%
Less than 2 years
25%
Less than 3 years
50%
Less than 4 years
75%
4 years or more
100%



Notwithstanding the schedule set forth above, if a Change in Control occurs and
Employee has remained continuously employed by the Company from the Date of
Grant to the date upon which such Change in Control occurs, then this Option
shall be exercisable with respect to 100% of the shares offered by this Option
from and after the date upon which such Change in Control occurs.
This Option may be exercised only while Employee remains an employee of the
Company and will terminate and cease to be exercisable upon Employee’s
termination of employment with the Company, except that:
(a)If Employee’s employment with the Company terminates by reason of disability
(within the meaning of section 22(e)(3) of the Code), this Option may be
exercised by Employee (or Employee’s estate or the person who acquires this
Option by will or the laws of descent and distribution or otherwise by reason of
the death of Employee) at any time during the period of one year following such
termination, but only as to the number of shares Employee was entitled to
purchase hereunder as of the date Employee’s employment so terminates.
(b)If Employee dies while in the employ of the Company, Employee’s estate, or
the person who acquires this Option by will or the laws of descent and
distribution or otherwise by reason of the death of Employee, may exercise this
Option at any time during the period of one year following the date of
Employee’s death, but only as to the number of shares Employee was entitled to
purchase hereunder as of the date of Employee’s death.
(c)If Employee’s employment with the Company terminates for any reason other
than as described in (a) or (b) above, this Option may be exercised by Employee
at any time during the period of 30 days following such termination, or by
Employee’s estate (or the person who acquires this Option by will or the laws of
descent and distribution or otherwise by reason of the death of Employee) during
a period of 30 days following Employee’s death if Employee dies during such
30-day period, but in each case only as to the number of shares Employee was
entitled to purchase hereunder as of the date Employee’s employment so
terminates.
(d)If Employee has remained continuously employed by the Company from the Date
of Grant to the date upon which a Change in Control occurs, and if Employee’s
employment with the Company terminates for any reason on or after the date upon
which such Change in Control occurs, then, notwithstanding the provisions of
(a), (b) or (c) above, this Option may be exercised in full by Employee (or
Employee’s estate or the person who

-2-



--------------------------------------------------------------------------------



acquires this Option by will or the laws of descent and distribution or
otherwise by reason of the death of Employee) at any time on or before the
expiration of 10 years from the Date of Grant.
Notwithstanding the preceding provisions of this Section 3, this Option shall
not be exercisable in any event after the expiration of 10 years from the Date
of Grant.    
The purchase price of shares as to which this Option is exercised shall be paid
in full at the time of exercise (a) in cash (including check, bank draft or
money order payable to the order of the Company), (b) if permitted by the
Committee in its sole discretion, by delivering or constructively tendering to
the Company shares of Common Stock having a Fair Market Value equal to the
purchase price (provided such shares used for this purpose must have been held
by Employee for such minimum period of time as may be established from time to
time by the Committee), (c) if the Common Stock is readily tradable on a
national securities market, through a “cashless exercise” in accordance with a
Company established policy or program for the same or (d) any combination of the
foregoing. No fraction of a share of Common Stock shall be issued by the Company
upon exercise of an Option or accepted by the Company in payment of the exercise
price thereof; rather, Employee shall provide a cash payment for such amount as
is necessary to effect the issuance and acceptance of only whole shares of
Common Stock. Unless and until a certificate or certificates representing such
shares shall have been issued by the Company to Employee, Employee (or the
person permitted to exercise this Option in the event of Employee’s death) shall
not be or have any of the rights or privileges of a stockholder of the Company
with respect to shares acquirable upon an exercise of this Option.
If Employee is subject to taxation in the United Kingdom, then the exercise of
this Option will be effective only if accompanied by an election under Section
431(1) of the Income Tax (Earnings & Pensions) Act 2003 in the form attached as
Appendix A completed as far as possible by Employee.


4.
Withholding of Tax. To the extent that the grant or exercise of this Option or
the disposition of shares of Common Stock acquired by exercise of this Option
results in compensation income or wages to Employee for federal, state, local or
foreign tax purposes, Employee shall deliver to the Company or to any Affiliate
nominated by the Company at the time of such grant, exercise or disposition such
amount of money or, if permitted by the Committee in its sole discretion, shares
of Common Stock as the Company or any Affiliate nominated by the Company may
require to meet its minimum obligation under applicable tax or social security
laws or regulations. No exercise of this option shall be effective until
Employee (or the person entitled to exercise this Option, as applicable) has
made arrangements approved by the Company to satisfy all applicable minimum tax
withholding requirements of the Company or, if applicable, any Affiliate of the
Company.

5.
Status of Common Stock. Employee understands that at the time of the execution
of this Agreement the shares of Common Stock to be issued upon exercise of this
Option have not been registered under the Securities Act, or any state
securities law, and that the Company does not currently intend to effect any
such registration. Until the shares of Common Stock acquirable upon the exercise
of the Option have been registered for issuance under the Securities Act, the
Company will not issue such shares unless, if requested by the Company,


-3-



--------------------------------------------------------------------------------



the holder of the Option provides the Company with a written opinion of legal
counsel, who shall be satisfactory to the Company, addressed to the Company and
satisfactory in form and substance to the Company’s counsel, to the effect that
the proposed issuance of such shares to such Option holder may be made without
registration under the Securities Act. In the event exemption from registration
under the Securities Act is available upon an exercise of this Option, Employee
(or the person permitted to exercise this Option in the event of Employee’s
death or incapacity), if requested by the Company to do so, will execute and
deliver to the Company in writing an agreement containing such provisions as the
Company may require to assure compliance with applicable securities laws.
Employee agrees that the shares of Common Stock which Employee may acquire by
exercising this Option shall be acquired for investment without a view to
distribution, within the meaning of the Securities Act, and shall not be sold,
transferred, assigned, pledged or hypothecated in the absence of an effective
registration statement for the sale of such shares under the Securities Act and
applicable state securities laws or an applicable exemption from the
registration requirements of the Securities Act and any applicable state
securities laws. Employee also agrees that the shares of Common Stock which
Employee may acquire by exercising this Option will not be sold or otherwise
disposed of in any manner which would constitute a violation of any applicable
federal or state securities laws.
In addition, Employee agrees that (i) the certificates representing the shares
of Common Stock purchased under this Option may bear such legend or legends as
the Committee deems appropriate in order to assure compliance with the terms and
provisions of the Stockholders Agreement and applicable securities laws,
(ii) the Company may refuse to register the transfer of the shares of Common
Stock purchased under this Option on the stock transfer records of the Company
if such proposed transfer would in the opinion of counsel satisfactory to the
Company constitute a violation of the terms and provisions of the Stockholders
Agreement or any applicable securities law, and (iii) the Company may give
related instructions to its transfer agent, if any, to stop registration of the
transfer of the shares of Common Stock purchased under this Option.
6.
Employment Relationship. For purposes of this Agreement, Employee shall be
considered to be in the employment of the Company as long as Employee remains an
employee of either the Company, an Affiliate, or a corporation or a parent or
subsidiary of such corporation assuming or substituting a new option for this
Option. Without limiting the scope of the preceding sentence, it is expressly
provided that Employee shall be considered to have terminated employment with
the Company at the time of the termination of the “Affiliate” status under the
Plan of the entity or other organization that employs Employee. Nothing in the
adoption of the Plan, nor the award of this Option thereunder pursuant to this
Agreement, shall affect in any way the right of Employee or the Company to
terminate such employment at any time. Unless otherwise provided in a written
employment agreement or by applicable law, Employee’s employment by the Company
shall be on an at-will basis, and the employment relationship may be terminated
at any time by either Employee or the Company for any reason whatsoever, with or
without cause or notice. Any question as to whether and when there has been a
termination of Employee’s employment with the Company, and the cause of such
termination, shall be determined by the Committee, and its determination shall
be final.


-4-



--------------------------------------------------------------------------------



7.
Acknowledgements Regarding Section 409A of the Code. Employee understands that
if the purchase price of the Common Stock under this Option is less than the
fair market value of such Common Stock on the date of grant of this Option, then
Employee may incur adverse tax consequences under section 409A of the Code.
Employee acknowledges and agrees that (a) he is not relying upon any
determination by the Company, its affiliates, or any of their respective
employees, directors, officers, attorneys or agents (collectively, the “Company
Parties”) of the fair market value of the Common Stock on the date of grant of
this Option, (b) he is not relying upon any written or oral statement or
representation of the Company Parties regarding the tax effects associated with
Employee’s execution of this Agreement and his receipt, holding and exercise of
this Option, and (c) in deciding to enter into this Agreement, Employee is
relying on his own judgment and the judgment of the professionals of his choice
with whom he has consulted. Employee hereby releases, acquits and forever
discharges the Company Parties from all actions, causes of actions, suits,
debts, obligations, liabilities, claims, damages, losses, costs and expenses of
any nature whatsoever, known or unknown, on account of, arising out of, or in
any way related to the tax effects associated with Employee’s execution of this
Agreement and his receipt, holding and exercise of this Option.

8.
Notices. Any notices or other communications provided for in this Option shall
be sufficient if in writing. In the case of Employee, such notices or
communications shall be effectively delivered if hand delivered to Employee at
Employee’s principal place of employment or if sent by certified mail, return
receipt requested, to Employee at the last address Employee has filed with the
Company. In the case of the Company, such notices or communications shall be
effectively delivered if sent by certified mail, return receipt requested, to
the Company at its principal executive offices.

9.
Binding Effect. This Agreement shall be binding upon and inure to the benefit of
any successors to the Company and all persons lawfully claiming under Employee.

10.
Entire Agreement; Amendment. This Agreement constitutes the entire agreement of
the parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Option granted hereby; provided, however, that the
terms of this Agreement shall not modify and shall be subject to the terms and
conditions of any employment and/or severance agreement between the Company (or
an Affiliate) and the Employee in effect as of the date a determination is to be
made under this Agreement. Without limiting the scope of the preceding sentence,
except as provided therein, all prior understandings and agreements, if any,
among the parties hereto relating to the subject matter hereof are hereby null
and void and of no further force and effect. Any modification of this Agreement
shall be effective only if it is in writing and signed by both Employee and an
authorized officer of the Company.

11.
Governing Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to conflicts of laws
principles thereof.


-5-



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunto duly authorized, and Employee has executed this Agreement,
all as of the date first above written.




                        


FORUM ENERGY TECHNOLOGIES, INC.
 
By:                                                                  
[Name]
[Title]







EMPLOYEE
 
 
[Name]


-6-

